UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

DOUGLAS BARNES,
                                              Petitioner,
                              v.                                      MEMORANDUM AND ORDER
WARDEN OF GREEN HAVEN                                                         16-CV-04045 (LDH)
CORRECTIONAL FACILITY,
                                              Respondent.

LASHANN DEARCY HALL, United States District Judge:

         Douglas Barnes petitions pursuant to 28 U.S.C. § 2254 for a writ of habeas corpus on the

grounds that he was unconstitutionally deprived of due process, a fair trial, and effective

assistance of counsel. This petition arises out of a jury verdict and judgment of conviction

entered in New York Supreme Court, Kings County.

                                               BACKGROUND

         On the evening of September 29, 2009, Petitioner stabbed his girlfriend, Janis Dunston,

thirteen times, killing her. (Trial Tr. 68–72, 196–97, 318–19, ECF No. 6-1. 1) Seven of the stab

wounds were individually fatal. (Id. at 240.) Subsequent toxicology reports indicated the

presence of cocaine and alcohol in Ms. Dunston’s system. (Id. at 237–38.) Early the next

morning, Petitioner surrendered himself to police at the 73rd precinct, in Brooklyn. (Id. at 306,

314–15.) Bleeding from his arm, he told police, “She came at me with a knife. I took it from her




1
  ECF No. 6-1 comprises several transcripts of Petitioner’s state-court proceedings, most of which are separately
paginated. The October 14, 2011 pretrial hearing begins at page 2 and is cited herein as “Pretrial Tr.” The
transcripts of the July 17, 2013 preliminaries hearing and July 18 jury-selection hearing, which are consecutively
paginated, begin at page 68 and are cited herein together as “Prelims. Tr.” The trial transcript begins at page 444
and is cited herein as “Trial Tr.” The August 29, 2013 sentencing hearing begins at page 1,717 and is cited herein as
“Sentencing Tr.”
and I lost it.” (Id. at 318–19.) Petitioner was charged with second-degree murder and fourth-

degree criminal possession of a weapon. (Prelims. Tr. 91.)

        In a letter dated June 1, 2011, Petitioner informed the trial court that he had not received

any plea offers from the district attorney’s office and that his counsel had not approached the

district attorney’s office on his behalf. (Pet. 29, ECF No. 1.) Petitioner requested “a reasonable

plea offer,” noting that he “did turn [him]self in” to police. (Id.) At a pretrial hearing on

October 11, 2011, defense counsel indicated that Petitioner would be amenable to a plea,

“something along the lines to be short of the top count” of second-degree murder; that no formal

plea offers had been made; and that the district attorney’s office was “only interested in a top

count plea.” (Pretrial Tr. 3–4.) The People did not respond to or contradict defense counsel’s

representation. In a subsequent letter to the trial court dated April 8, 2012, Petitioner stated that

he was “willing to take ten or twelve [years] flat with five years parole supervision.” (Pet. 31.)

He continued: “A reminder, I have to face my sins before I can put them behind me.” (Id.) On

July 17, 2013, the eve of jury selection, the assistant district attorney represented that the People

would make “no [plea] offer other than murder.” (Prelims. Tr. 20.) The assistant continued:

        The defendant has wanted a flat ten years but that is not legally permissible. As a
        mandatory persistent [violent felony offender,] he’s facing 20 to life on a
        man[slaughter] one [conviction]. And if he were even convicted on man[slaughter]
        two, he could be a discretionary persistent [felony offender,] for which the
        preliminary [sentence] is 15 to life.

(Id.)

        At the charging conference on July 31, 2013, Petitioner moved the trial court to instruct

the jury on the lesser included offenses of first- and second-degree manslaughter and criminally

negligent homicide. (Trial Tr. 1115–18.) The People conceded that instructing the jury on first-

degree manslaughter “may not be inappropriate here” but argued that “the lower charges of

manslaughter in the second degree and criminally negligent homicide are inappropriate for this

                                                  2
jury” because there was “no evidence before the jury that [the killing] was reckless.” (Id. at

1119–20.) The trial court agreed to “include the lesser charge of manslaughter in the first

degree” but denied Petitioner’s request to charge the jury on second-degree manslaughter or

criminally negligent homicide. (Id. at 1121.) The court reasoned that “there [was] just no

reasonable view of the evidence that would support [its] giving those counts to the jury.” (Id.)

Ultimately, the jury acquitted Petitioner of second-degree murder and convicted him of first-

degree manslaughter. 2 (Id. at 1270.)

           At sentencing, the assistant district attorney acknowledged that she had erroneously

classified Petitioner as a mandatory persistent violent felony offender pursuant to New York

Penal Law § 70.08. (Sentencing Tr. 3–5.) She explained that § 70.08 requires predicate offenses

to be separated by a sentencing. (Id. at 4.) Because Petitioner’s two predicate offenses were

both committed before he was sentenced for either of them, he did not qualify as a mandatory

persistent violent felony offender, as the People had previously maintained. (Id. at 4–5.) The

trial court ultimately classified Petitioner as a second violent felony offender and imposed a

custodial term of 25 years followed by five years’ post-release supervision. (Id. at 5–6, 25.)

           On appeal, Petitioner raised three arguments: (1) that he was deprived of due process and

a fair trial by the trial court’s refusal to instruct the jury on second-degree manslaughter, (2) that

he was deprived of effective assistance of counsel by his lawyer’s failure to be aware of and

correct the prosecutor’s mistaken belief during plea negotiations that Petitioner was a persistent

violent felony offender, and (3) that his sentence was excessive. (Aff. Opp. Pet. Writ Habeas

Corpus Ex. B at 26–42, ECF No. 6-2.) The Appellate Division rejected Petitioner’s contentions

and affirmed the judgment of conviction and sentence. People v. Barnes, 23 N.Y.S.3d 895, 895


2
    The jury’s verdict as to the charge of fourth-degree criminal possession of a weapon is not apparent.


                                                            3
(N.Y. App. Div. 2016). The Court of Appeals denied leave to appeal. People v. Barnes, 56

N.E.3d 904 (N.Y. 2016) (Table).

                                    STANDARD OF REVIEW

          Under 28 U.S.C. § 2254, as amended by the Antiterrorism and Effective Death Penalty

Act of 1996, a petition for a writ of habeas corpus by a person in custody pursuant to a state-

court judgment may only be brought on the grounds that his custody is “in violation of the

Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). A petitioner is

required to show that the state-court decision, having been adjudicated on the merits, was either

“contrary to, or involved an unreasonable application of, clearly established Federal law” or was

“based on an unreasonable determination of the facts in light of the evidence presented in the

State court proceeding.” 28 U.S.C. § 2254(d); see also Johnson v. Williams, 568 U.S. 289, 292

(2013).

          For the purpose of federal habeas review, “clearly established Federal law” is defined as

“the holdings, as opposed to the dicta, of [the Supreme] Court’s decisions as of the time of the

relevant state-court decision.” Williams v. Taylor, 529 U.S. 362, 412 (2000). A state-court

decision is “contrary to,” or an “unreasonable application of,” clearly established law if the

decision: (1) is contrary to Supreme Court precedent on a question of law, (2) arrives at a

conclusion opposite to that reached by the Supreme Court on “materially indistinguishable”

facts, or (3) identifies the correct governing legal rule but unreasonably applies it to the facts of

the petitioner’s case. Id. at 412–13. Factual determinations made by the state court are

presumed to be correct, and the petitioner bears the burden of rebutting the presumption of

correctness by clear and convincing evidence. See 28 U.S.C. § 2254(e)(1).




                                                  4
                                                  DISCUSSION

         Petitioner argues that he was deprived of (i) due process and a fair trial by the trial court’s

refusal to instruct the jury on the lesser included offense of second-degree manslaughter and (ii)

effective assistance of counsel by his attorney’s failure during plea negotiations to correct the

assistant district attorney’s mistaken assertion that he was a persistent violent felony offender.

(Pet. 2.) The Court agrees in part.

I.       Due Process and Fair Trial

         Although the Supreme Court has held that due process requires a trial court to instruct the

jury on lesser included offenses in capital cases, neither the Supreme Court nor the Second

Circuit has recognized such a constitutional rule in the context of non-capital cases. Jones v.

Hoffman, 86 F.3d 46, 48 (2d Cir. 1996); accord Rasmussen v. Kupec, 54 F. App’x 518, 519 (2d

Cir. 2003) (summary order). The absence of such authority is fatal to Petitioner’s jury-

instruction claim. In Teague v. Lane, the Supreme Court held that, generally, “habeas corpus

cannot be used as a vehicle to create new constitutional rules of criminal procedure.” 3 489 U.S.

288, 316 (1989). “Since a decision interpreting the Constitution to require the submission of

instructions on lesser-included offenses in non-capital cases would involve the announcement of

a new rule,” the Second Circuit has held that Teague precludes its consideration of the issue in

habeas proceedings. Jones, 86 F.3d at 48. “Following these precedents, [district] courts in this

circuit have repeatedly declined to grant habeas relief for failure to charge a lesser included

offense in a non-capital case.” Battles v. LaValley, No. 14-CV-01399, 2018 WL 4558435, at *8




3
  “Teague and its progeny recognize two categories of decisions that fall outside this general bar on retroactivity for
procedural rules. First, new substantive rules generally apply retroactively. Second, new watershed rules of
criminal procedure, which are procedural rules implicating the fundamental fairness and accuracy of the criminal
proceeding, will also have retroactive effect.” Welch v. United States, 136 S. Ct. 1257, 1264 (2016) (internal
quotation marks, citations, and alterations omitted). Neither exception applies to the instant petition.

                                                           5
(E.D.N.Y. Sept. 21, 2018) (collecting cases), cert. of appealability denied, No. 18-3139, 2019

WL 1785490 (2d Cir. Feb. 27, 2019) (dismissing appeal “because Appellant [had] not ‘made a

substantial showing of the denial of a constitutional right’” (quoting 28 U.S.C. § 2253(c)));

accord Sancho v. Smith, No. 16-CV-0868, 2016 WL 1171592, at *6 (E.D.N.Y. Mar. 24, 2016).

The same outcome is warranted here.

II.     Effective Assistance of Counsel

        The Sixth Amendment guarantees a criminal defendant’s right to the effective assistance

of counsel. Strickland v. Washington, 466 U.S. 668, 686 (1984). In Strickland v. Washington,

the Supreme Court held that an ineffective-assistance claim sufficient to overturn a criminal

conviction on direct appeal requires two showings: (1) “that counsel made errors so serious that

counsel was not functioning as the ‘counsel’ guaranteed the defendant” and (2) “that counsel’s

errors were so serious as to deprive the defendant of a fair trial, a trial whose result is reliable.”

Id. at 684, 687.

        As to the first Strickland factor, Petitioner argues that his counsel’s failure to “learn [his]

predicate conviction status in preparation for plea negotiations . . . . constituted objectively

deficient performance and deprived [him] of meaningful representation during plea

negotiations.” (Pet. 20.) Petitioner is correct. Indeed, it has long been held that a lawyer’s

failure to accurately calculate his client’s sentencing exposure is objectively unreasonable.

United States v. Gordon, 156 F.3d 376, 380 (2d Cir. 1998). Accordingly, district courts in this

circuit have found that defense counsel’s failure during plea negotiations to determine and

advocate for the correct application of New York’s repeat-offender statutes is objectively

deficient and therefore satisfies the first Strickland factor. E.g., Cross v. Perez, 823 F. Supp. 2d

142, 158 (E.D.N.Y. 2011); Assadourian v. Brown, No. 08-CV-4732, 2009 WL 2135297, at *10

(S.D.N.Y. July 16, 2009); Somerville v. Conway, 281 F. Supp. 2d 515, 523–24 (E.D.N.Y. 2003);

                                                   6
Dobbin v. Greiner, 249 F. Supp. 2d 241, 246 (S.D.N.Y. 2002); Mask v. McGinnis, 28 F. Supp.

2d 122, 125 (S.D.N.Y. 1998). Perhaps it is because of this that Respondent does not argue to the

contrary. (See Mem. Law Opp. Pet. Writ Habeas Corpus (“Opp.”) 4–5, ECF No. 6.) In any

event, Petitioner has established that his counsel was deficient.

       To establish the second Strickland factor, prejudice, Petitioner “must show that there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different. A reasonable probability is a probability sufficient to undermine

confidence in the outcome.” Strickland, 466 U.S. at 694. Petitioner maintains that, “with the

negotiating skills of an actively engaged, accurately informed defense counsel, there [would have

been] a reasonable probability of reaching an acceptable agreement.” (Pet. 21.) Although not

specified in his brief, an acceptable agreement would have presumably reflected the 10-to-12-

year sentence Petitioner had informed the trial court he was “willing to take.” (Id. at 31.)

       In support of his argument, Petitioner cites the factually similar case of Mask v.

McGinnis, 28 F. Supp. 2d 122 (S.D.N.Y. 1998), aff’d, 233 F.3d 132 (2d Cir. 2000). (Pet. 19–

20.) In Mask, the petitioner had been charged with robbery. 28 F. Supp. 2d at 123. The

prosecutor had erroneously classified him as a mandatory persistent violent felony offender and

made him a plea offer conditioned on a sentence of 10 years to life. Id. The prosecutor had

described the offer on the record as “the lowest that I can go and the least amount of time that the

defendant can get.” Id. The petitioner had refused the offer and gone to trial, where he was

convicted. Id. At sentencing, he was correctly classified as a second violent felony offender and

sentenced to an aggregate term of 20 to 40 years. Id. The Appellate Division considered and

rejected his claim for ineffective assistance of counsel based on defense counsel’s failure to




                                                 7
correct the erroneous classification of him during plea negotiations as a mandatory persistent

felony offender. People v. Mack, 4 637 N.Y.S.2d 2, 3 (N.Y. App. Div. 1996).

        On habeas review, then-district judge Denny Chin held that defense counsel’s “failure to

recognize [the] defendant’s status as a second violent felony offender rather than a persistent

violent felony offender” constituted ineffective assistance that prejudiced the defendant’s

constitutional right to a fair trial. Mask, 28 F. Supp. 2d at 125–26. Judge Chin based his finding

of prejudice on two pieces of evidence. First, he credited the petitioner’s post-trial affidavit

stating that a reasonable plea offer in light of his status as a second violent felony offender would

have been 8 to 16 years, that he would have accepted a plea offer of less than 10 years to life,

and that he had rejected the prosecution’s plea offer because it was unreasonable. Id. Second,

Judge Chin found that the prosecutor’s statements “that the offer of ‘ten to life’ was the ‘lowest’

she could go and ‘the least amount of time that the defendant can get[’]. . . . reasonably

suggest[ed] that the prosecutor would have been willing to offer a lesser sentence if the law [had]

permitted.” Id. at 126. Judge Chin reasoned that “the sentencing guidelines in effect in 1991

when [the] petitioner was tried indicate[d] that the minimum sentence that the prosecution could

have offered was significantly lower—six to twelve years.” Id. (quoting N.Y. Pen. Law § 70.04

(1990)). “A significant disparity therefore existed between the actual minimum sentencing

exposure (six to twelve years) and what petitioner was told and everyone apparently believed

(ten years to life).” Id. As a remedy, Judge Chin ordered that a writ of habeas corpus would be

granted unless the People “agree[d] to (i) reduce petitioner's sentence to a term of eight to sixteen

years or (ii) grant him a new trial.” Id. On de novo review, the Second Circuit affirmed Judge

Chin’s ruling in its entirety. Mask, 233 F.3d at 141–42.


4
 The petitioner in Mask had “operated under a variety of aliases,” including “Mack,” so his underlying criminal
proceedings were captioned People v. Mack. See Mask, 28 F. Supp. 2d at 124 n.4.

                                                         8
        Many of the material facts of this case are virtually indistinguishable from those of Mask.

Here, as in Mask, there was a significant disparity between Petitioner’s actual sentencing

exposure upon a conviction for first-degree manslaughter (10 to 25 years) and what Petitioner

was told and everyone apparently believed (20 years to life). And the prosecutor here

erroneously asserted that a sentence below 20 years to life (for first-degree manslaughter) or

below 15 years to life (for second-degree manslaughter) was “not legally permissible.” (Prelims.

Tr. 20.) Such statements reasonably suggest that the prosecutor would have been willing to offer

Petitioner a lesser sentence if she had understood that the law allowed it.

        In addition, certain facts of this case are even more compelling than those before the

Mask court. Specifically, unlike in Mask, this Court need not rely on a potentially self-serving

post-trial affidavit regarding the sentencing range Petitioner would have accepted in a plea

agreement. Instead, well before trial, Petitioner submitted letters to the state-court judge

indicating his desire to enter into “a reasonable plea offer” and his willingness to accept a

sentence of “ten or twelve [years] flat.” (Pet. 29, 31.) Moreover, unlike the petitioner in Mask,

Petitioner here did not maintain “protestations of innocence.” 233 F.3d at 142. Rather, in one of

his pretrial letters to the trial court, Petitioner stated, “I have to face my sins before I can put

them behind me.” (Pet. 31.)

        Under these circumstances, defense counsel’s failure to correct the prosecutor’s mistaken

view of Petitioner’s status as a mandatory persistent violent felony offender—rather than a

second violent felony offender—undermines the Court’s confidence in the outcome of the

proceedings. A second violent felony offender, like Petitioner, who is convicted of first-degree

manslaughter must receive a determinate sentence of between 10 and 25 years’ imprisonment.

N.Y. Penal Law §§ 70.04(2)–(3)(a), 125.20. This 10-year minimum is significantly less than the



                                                    9
20- or even 15-year minimum sentences the prosecutor and, apparently, the trial court mistakenly

believed were required by law. (See Prelims. Tr. 20:14–21.) Moreover, contrary to the

prosecutor’s assertion, Petitioner’s requested 10-year term was “legally permissible.” (Id. at

20:16.) Had defense counsel corrected the prosecutor’s mistake, there is a reasonable probability

that further plea negotiations would have been pursued, that the People would have made a plea

offer with a sentence of 10 to 12 years, and that Petitioner would have accepted it. Accordingly,

Petitioner has established both prongs of the Strickland test for ineffective assistance of counsel.

        Respondent’s argument that Petitioner was not prejudiced by counsel’s error because the

prosecutor accurately assessed Petitioner’s sentencing exposure if convicted of second-degree

manslaughter cannot defeat habeas relief. 5 (Opp. 3–4.) Respondent’s focus on an available

discretionary sentence for second-degree manslaughter is misplaced. The only legal constraint

identified by the People as to the minimum duration of sentencing regarded a charge of first-

degree manslaughter. (Prelims. Tr. 20.) With respect to second-degree manslaughter, the

assistant district attorney expressly acknowledged the trial court’s ultimate discretion in

imposing a term of imprisonment. (Id.) Moreover, at trial, the People opposed instructing the

jury on second-degree manslaughter, arguing that there was no reasonable basis in the evidence

for such a charge. (Trial Tr. 1120.) It is reasonable to infer that the People did not believe,

before trial, that a charge of second-degree manslaughter would have been warranted. By

contrast, given the People’s representation that “the case law is such that any sort of evidence [of



5
  The People represented that Petitioner was eligible for sentencing as a discretionary persistent felony offender
under Penal Law § 70.10. (Prelims. Tr. 20.) Section 70.10(2) permits a court to sentence a persistent felony
offender as though he had committed a class A-I felony where the court “is of the opinion that the history and
character of the defendant and the nature and circumstances of his criminal conduct indicate that extended
incarceration and life-time supervision will best serve the public interest.” The minimum term of imprisonment for
a class A-I felony is 15 to 25 years. N.Y. Penal Law § 70.00(3)(a)(i). Normally, as a class C felony, second-degree
manslaughter carries a maximum term of 15 years and a minimum term of one year to one-third of the maximum
term. Id. §§ 70.00(2)(c), (3)(b), 125.15.

                                                        10
justification] practically allows for” a charge of first-degree manslaughter (id. at 1121), it is

reasonable to infer that the People would have agreed to a plea to first-degree manslaughter.

       As already noted, Petitioner raised his ineffective-assistance claim on direct appeal, and

the Appellate Division rejected it on the merits. See Barnes, 23 N.Y.S.3d at 896 (“The

defendant’s remaining contention is without merit.”). Accordingly, to prevail in this collateral

challenge, Petitioner “must do more than show that he would have satisfied Strickland’s test if

his claim were being analyzed in the first instance, because under § 2254(d)(1), it is not enough

to convince a federal habeas court that, in its independent judgment, the state-court decision

applied Strickland incorrectly.” Bell v. Cone, 535 U.S. 685, 698–99 (2002). “Rather, he must

show that the [Appellate Division] applied Strickland to the facts of his case in an objectively

unreasonable manner.” Id. at 699. Nonetheless, even under this more demanding standard,

Petitioner has satisfied the Court that relief is warranted.

                                          CONCLUSION

       For the foregoing reasons, Petitioner’s application for a writ of habeas corpus shall be

GRANTED unless, within 30 days of the entry of this memorandum and order, Respondent

notifies the Court in writing that Respondent agrees to either (i) reduce Petitioner’s sentence to a

term of 10 to 12 years or (ii) grant him a new trial.

                                                        SO ORDERED.

Dated: Brooklyn, New York                               /s/ LDH
       July 9, 2019                                     LASHANN DEARCY HALL
                                                        United States District Judge




                                                  11
